Citation Nr: 0511154	
Decision Date: 04/19/05    Archive Date: 04/27/05

DOCKET NO.  02-05 023A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a seizure 
disorder.



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran had active service from September 1943 until 
February 1944.  This matter comes before the Board of 
Veterans' Appeals (Board) from a September 2001 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Chicago, Illinois.

This matter was remanded by the Board in July 2003 and 
October 2004.  The additional development has been 
accomplished and the veteran's claim is now ready for 
appellate review.


FINDINGS OF FACT

1.  In January 1986, the RO denied service connection for a 
seizure disorder.

2.  Evidence received since the January 1986 RO decision is 
cumulative and redundant in nature and is not of sufficient 
significance that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for a seizure disorder.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a seizure 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(a) (as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in November 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claim.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially denied prior to provision of 
VCAA notice.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records are of record.  The veteran's VA and 
private medical records are also of record.  An attempt to 
obtain additional VA medical records in February 2003, 
resulted in a letter stating that no additional VA medical 
records were available.  The veteran asserts that in the past 
there was a letter written by his physician indicating that 
the he has a seizure disorder due to service.  However, the 
veteran has stated that he does not have a copy of that 
letter.  He also stated that he has tried to obtain a copy of 
that letter from the doctor's office, but he has been 
informed that the letter has been destroyed.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  There is no indication 
that there exists any additional obtainable evidence which 
has a bearing on the veteran's claim which has not been 
obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2004).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

Service connection for a seizure disorder was denied by the 
RO in January 1986.  The veteran did not complete an appeal 
of that decision.  Accordingly, that determination is final.  
38 U.S.C.A. § 7105.  

In October 2000 the veteran submitted a claim for entitlement 
to service connection for a seizure disorder.  The veteran 
asserted that he first developed a seizure disorder during 
service, and that he should therefore be granted service 
connection for that disability. 

The evidence of record at the time of the January 1986 RO 
decision included the veteran's service medical records.  
These records indicate that the veteran had a post traumatic 
convulsive disorder which existed prior to service.  These 
records also indicate that no injury or disability was 
incurred during the veteran's tour of duty.

On his original claim received in May 1944, the veteran 
reported that he had experienced a nervous disorder since 
January 1941 (prior to entry into service).

VA hospitalization in November 1962 indicates that the 
veteran received a head injury at age 14 which resulted in 
unconsciousness.  The veteran reported onset of grand mal 
seizures at age 17.  The discharge diagnoses included 
idiopathic epilepsy.  VA hospitalization for fevers in April 
1963 also included a diagnoses of idiopathic epilepsy.

Evidence received subsequent to the January 1986 final RO 
determination includes private medical records from the 
Greenwood Clinic, dated from September 1979 to April 1985, 
and records from the Tremont Clinic dated from September 1998 
to April 2001.  These records note that the veteran reported 
a seizure disorder since service, but none of these records 
note provide medical evidence that the veteran's seizure 
disorder first developed in service, or that it was 
aggravated by service.  

Also obtained subsequent to the January 1986 were additional 
VA medical records dated in 1962 and 1963.  None of these 
records indicated that the veteran first developed a seizure 
disorder during service. 

The evidence of record at the time of the January 1986 final 
RO decision indicated that the veteran first developed a 
seizure disorder prior to service, and that it was not 
aggravated by service.  The record did not contain any 
medical evidence indicating that the veteran first developed 
a chronic seizure disorder during service.  The medical 
evidence received since the January 1986 final RO decision, 
also fails to provide any medical evidence that the veteran's 
seizure disorder first developed during service, or was 
aggravated by service.  These newly submitted records 
continue to show the presence of a seizure disorder many 
years after discharge but do not suggest that the disorder 
was caused by, or aggravated by, service.  Consequently, 
these records are not material to the veteran's claim for 
service connection for a seizure disorder.

Since none of the evidence submitted since the January 1986 
decision is material to the veteran's claim, reopening of the 
claim for service connection for a seizure disorder is not 
warranted.


ORDER

New and material evidence not having been submitted, 
reopening of the claim for service connection for a seizure 
disorder is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


